Citation Nr: 1713664	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee ligament reconstruction and meniscectomy.

2. Entitlement to a temporary total evaluation due to convalescence pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified before a Veterans Law Judge in May 2011.  A hearing transcript is of record.  The judge who conducted the hearing no longer works for the Board; the Veteran was informed of this in February 2017 and opted not to have another hearing. 

The Board rendered a decision on these issues in January 2014.  The Veteran appealed to the Court of Appeals for Veterans' Claims, and the Court remanded the case to the Board in February 2015.  In April 2015, the Board remanded the issues back to the RO for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left knee disability is due to overcompensation for his service-connected right knee.  The Veteran tore his meniscus in a work-related injury in 2007.  See Dr. Robie treatment records.  On remand, the AOJ obtained a medical opinion and addendum opinion addressing the question of aggravation.  In the addendum opinion, the examiner discusses an opinion from Dr. Robie that the Veteran's [left knee] injury was due to overcompensation for his right knee.  During the Board hearing, the Veteran also mentioned Dr. Robie telling him that he probably developed a divot in his left knee from overuse and over stress from the compensation for the right knee.  

The Board has reviewed all of the records from Dr. Robie and cannot locate the opinion referred to by the examiner.  The Board notes that the attorney and judge at the time of the January 2014 decision noted no opinion from the Veteran's treating provider.  While it appears that the claims file is complete, the AOJ should afford the Veteran an opportunity to identify this opinion and/or supply a copy of Dr. Robie's opinion for consideration.    

Additionally, at the Board hearing, the Veteran explained that in addition to incurring wear and tear on the left knee in service, he felt that he would not have injured his left knee in the 2007 work accident if his right knee was normal and could have assisted in catching him when he slipped.  The medical opinions thus far have not addressed this aspect of the Veteran's contentions.  The AOJ should obtain an addendum opinion.

The issue of a temporary total rating for the left knee is dependent on the outcome of the Veteran's service connection claim and is thus intertwined.  That claim is also remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify an opinion from Dr. Robie addressing the relationship between the left and right knee disabilities.  The Veteran may solicit such an opinion and submit it in support of his claim if he cannot find a present copy of that referred to by the May 2016 VA examiner.

2. Request an addendum opinion from the May 2016 examiner, or another examiner if that examiner is unavailable.  The examiner should review the claims file and address the following:

a. Please identify the date and source of Dr. Robie's opinion discussed in the May 2016 addendum opinion; if a new opinion is submitted by the Veteran, consider this as well.

b. Was the Veteran's left knee at least as likely as not more susceptible to the June 2007 work injury because of his right knee disability?

Consider all relevant lay and medical evidence, including the Veteran's reports of pain in the left knee prior to the 2007 injury.  Provide rationale for conclusions.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




